Opinion filed March 23, 2006












 








 




Opinion filed March 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-05-00045-CV 
                                                    __________
 
                                         IVO NABELEK, Appellant
 
                                                             V.
 
                                GERALD
GARRETT ET AL, Appellees
 

 
                                          On
Appeal from the 61st District Court
 
                                                          Harris
County, Texas
 
                                               Trial
Court Cause No. 2004-44590
 

 
                                            M
E M O R A N D U M    O P I N I O N




Ivo Nabelek originally sued the defendants in
Trial Court Cause No. 01-37615.  The
trial court dismissed that cause of action, and appellant appealed.  In a memorandum opinion, the Fourteenth Court
of Appeals affirmed the trial court=s
dismissal; and the Texas Supreme Court dismissed Nabelek=s
petition for review.  Nabelek v.
Garrett, 2003 WL 1738392 (Tex. App.CHouston
[14th Dist.] 2003, pet. dism=d).  In August of 2004,  Nabelek filed a pro se petition for bill of
review alleging that the trial court erroneously dismissed his claims pursuant
to Tex. Civ. Prac. & Rem. Code Ann.
'' 14.001-.006 (Vernon 2002) and
attacking the Fourteenth Court=s
opinion.  The trial court denied Nabelek=s petition, and Nabelek has perfected
this appeal.  We affirm.
While Nabelek named AGerald
Garrett et al@ in the
style of his petition, he did not name, identify, or complain of any specific
defendants in the body of his petition. 
The record does not reflect that anyone was served with the
petition.  Moreover, the petition does
not state a ground for relief by bill of review.  King Ranch, Inc. v. Chapman, 118
S.W.3d 742 (Tex. 2003); Tice v. City of Pasadena, 767 S.W.2d 700 (Tex.
1989)(orig. proceeding); Transworld Fin. Servs. Corp. v. Briscoe, 722
S.W.2d 407 (Tex. 1987); Montgomery v. Kennedy, 669 S.W.2d 309 (Tex.
1984);  Baker v. Goldsmith, 582
S.W.2d 404 (Tex. 1979); Petro‑Chemical Transp., Inc. v. Carroll,
514 S.W.2d 240 (Tex. 1974); Alexander v. Hagedorn, 226 S.W.2d 996 (Tex.
1950).  All of Nabelek=s contentions in this appeal have been
considered, and each is overruled.
The order of the trial court is affirmed.
 
PER CURIAM
 
March 23, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.